DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 14/692,703,  62/148,173,  62/147,377,  62/146,188,  62/066,514,  61/994,791,  61/987,407,  and 61/982,245, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The applications do not describe the limitation in independent claims 1 and 14 of generating phased allelic .
This application is not given the benefit of the claim for priority to parent application numbers 14/692,703, 62/148,173,  62/147,377,  62/146,188,  62/066,514, 61/994,791, 61/987,407, and 61/982,245, and therefore is given benefit for the instant filing date of 15 February 2018.
Applicant's arguments filed 28 June 2021 have been fully considered but they are not persuasive. The applicants point to discussion in the instant specification only for determining the phase of alleles, but do not point to support for the complete limitation noted above that includes analysis of cell-free DNA and cellular DNA from the same individual. The applicants further do not point to specific locations of support in the claimed provisional applications.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 26 March 2021 and 28 June 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The objection to the drawings in the Office action mailed 29 March 2021 is withdrawn in view of the replacement drawings received 28 June 2021.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide antecedent basis for the limitation in .
Applicant's arguments filed 28 June 2021 have been fully considered but they are not persuasive. The applicants point to discussion in the instant specification only for determining the phase of alleles, but do not point to support for the complete limitation noted above that includes analysis of cell-free DNA and cellular DNA from the same individual. The applicants further do not point to specific locations of support in the claimed provisional applications. It is noted that the objection can be overcome by adding the language of the originally filed claims to the content of the specification.
Claim Interpretation
Relevant prior art is Choi et al. (PLOS Genetics vol. 14, article e1007308 (2018)). Choi et al. reviews methods to determine phasing of alleles in a genome. Choi et al. does not show a method of phasing alleles that includes steps of generating phased allelic information for a set of polymorphic loci in the circulating DNA by estimating the phase of the alleles of the circulating 
Claims 10 and 14 are interpreted as requiring 1,000 polymorphic loci from the sum of circulating DNA and cellular DNA amplicons.
The limitation of polymorphic loci in claims 1, 5-7, 10, 11, 13, 14, 16, 18, and 20 is interpreted to be genetic loci with a plurality of variants in a population.
Claim Rejections - 35 USC § 112
The rejection of claims 1 and 14 under 35 U.S.C. 112(b) in the Office action mailed 29 March 2021 is withdrawn in view of the amendment and remarks received 28 June 2021. The term “polymorphic loci” has been interpreted as noted above.
The rejection of claims 5, 6, 7, and 16 under 35 U.S.C. 112(d) in the Office action mailed 29 March 2021 is withdrawn in view of the amendment received 28 June 2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites a method of considering sequence information of circulating DNA and cellular DNA samples and determining allele frequencies in the samples, generating phased allelic information for a set of polymorphic loci in the circulating DNA by estimating the phase of the alleles of the circulating DNA using phased allelic information for a set of polymorphic loci in the cellular DNA determined using the allele frequencies of the cellular DNA and detecting the presence of a copy number variation in the circulating DNA using the 
Dependent claims 5, 7, and 16 further recite a mental process of using a bioinformatics method to infer a phase. Dependent claim 10 further recites a mental process of considering sequence information of 1,000 polymorphic loci from the sum of circulating DNA and cellular DNA amplicons. Dependent claim 11 further recites a mental process of determining an average allelic imbalance of the circulating DNA data. Dependent claims 12 and 19 further recites a mental process of considering an allelic imbalance of equal to or greater than 0.5 in the circulating DNA data. Dependent claims 13 and 18 further recites a mental process of generating probabilities of allele frequencies for the circulating DNA and cellular DNA data and selecting a best fit model of chromosomal ploidy. Dependent claim 20 further recites a mental process of generating probabilities of allele frequencies for the circulating DNA using models of different ploidy states and allelic imbalance fractions, generating joint probabilities, and selecting a best fit model of chromosomal ploidy


Regarding the limitation of using multiplex amplification, the process is conventional. Tounta et al. (in vivo vol. 25, pages 411-418 (2011)) shows in the abstract and throughout a multiplex amplification of cell-free DNA loci for Rhesus D exons 7 and 10 and SRY, RASFF1A, and ACTB loci. Zhong et al. (Swiss Medical Weekly vol. 131, pages 70-74 (2001)) shows in the abstract and throughout multiplex amplification of cell-free DNA loci for RhesusD and SRY loci. Kohler et al. (Molecular Cancer vol. 8, article 105 (2009)) shows in the abstract and throughout multiplex amplification of cell-free nuclear and mitochondrial DNA in breast cancer 
The additional element of using long read sequencing in dependent claim 8 is conventional as shown in Rhoads et al. (Genomics Proteomics Bioinformatics vol. 13, pages 278-289 (2015)) Rhoads et al. discusses in the abstract and throughout the commercially available Pacific Biosciences sequencing apparatus which performs long sequencing runs. Rhoads et al. shows on page 279 that the system can produce sequence data of over 10 kilobases in length.
The additional element of analyzing the sequence of a cellular sample comprising a haploid cell in dependent claim 2 and independent claim 14, and analysis of the sequence of sperm cells in dependent claims 3 and 15 is conventional as shown in Kirkness et al. (Genome Research vol. 23, pages 826-832 (2013)), Lu et al. (Science vol. 338, pages 1627-1630 (2012)), and Wang et al. (Cell, vol. 150, pages 402-412 (2012)). Kirkness et al., Lu et al., and Wang et al. all show analysis of sperm cell DNA sequences.
The additional element of using a molecular biology method as part of a process of determining phased allelic information in dependent claims 6, 7, and 16 is conventional as shown in Choi et al. (PLOS Genetics vol. 14, article e1007308 (2018)). Choi et al. reviews methods to determine phasing of alleles in a genome. Choi et al. reviews molecular biological techniques used to determine phasing of alleles at pages 4-6. Some examples use barcode sequencing, contiguity preserving transposon, fosmid-pool-based phasing strategy, and Moleculo. Laboratory-based phasing strategies are also discussed on page 8. 

Applicant's arguments filed 28 June 2021 have been fully considered but they are not persuasive. The applicants analogize the instant claims to those in the Illumina v. Ariosa decision. Because the instant claims are not solely limited to methods of making and assaying a polynucleotide the argument is not persuasive. The steps of the claim that are a mental process, as discussed in the above rejection, indicate that the claims recite a judicial exception that is an abstract idea. Although some steps of the claimed subject matter are directed to additional elements, that does not preclude the claim from claiming an abstract idea. The Office uses a stepwise analysis to determine if a claim is patent eligible even if some limitations recite an additional element under step 2B. See MPEP 2106 for current Office policy regarding patent eligibility.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S BRUSCA/             Primary Examiner, Art Unit 1631